DETAILED ACTION

Applicants’ response filed 10/12/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending. 
Prior art rejections are maintained in view of amendment and remarks for the reasons stated below. 
Rejections under 35 USC 112 are introduced in view of amendments. 
IDS filed 8/19/2021 has been considered. PTO-1449 is attached. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    323
    634
    media_image1.png
    Greyscale

The claim states, “…generating, by a polarization-assisted convolutional (PAC) code encoder, a codeword…wherein the generating comprises generating a plurality of sub-codewords of the codeword…” 
This limitation is unclear. The codeword that is generated is assumed to be result of the PAC encoder. 
So how can this codeword which is the result be used for the generating process?
It is not clear exactly how this codeword is generated. Is there a feedback from the previous codeword? 
Is input data segmented and not the codeword? The codeword is a result of the encoding—not the input of the encoding. 
Independent claim 11 is rejected for similar reasons. Respective dependent claims 2-10 and 12-19 are rejected at least for dependency. Interpretations will be made in accordance with MPEP 2111. 
Corrections are requested. 
Response to Arguments
Applicants’ arguments filed 10/12/2021 have been fully considered but they are not persuasive.

Claim 1 recites: 

    PNG
    media_image1.png
    323
    634
    media_image1.png
    Greyscale


	Applicants contend the prior art does not teach or suggest, “…generating sub-codewords of a single codeword by separately encoding respective different segments of convolutionally encoded input bits as now claimed.” The Examiner respectfully disagrees. Jeong substantially teaches (i.e., Figure 6) to segment the data and then encode it with CRC/outer/convolutional encoding and then with polar encoding. Therefore the prior art does substantially teach to generate a codeword based on sub-segments and separately encoding. 


    PNG
    media_image2.png
    598
    861
    media_image2.png
    Greyscale


It is the Examiner’s conclusion that the claims of the present application, as presented, are not patentably distinct over the prior arts and are not entirely clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application. Prior art rejections are maintained in view of remarks made herein. See prior office action for details. It Applicants believe an interview with the Examiner might be useful in advancing prosecution, then they are welcome to contact the Examiner with proposed amendments for a discussion. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112